DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (JP-2003286526-A) hereinafter Otsuka.
	Regarding Claim 1, Otsuka teaches a decorative gold alloy ([0001]) containing the elements shown in Table 1.
Table 1
Element
Claim
Otsuka
Citation
Relationship
Au
96.4-97
94-99.5
[0009]
Encompassing
Co, Ga, Sn, Sb
0.1-3.6
Co, 2% or less
[0011]
Overlapping
Ir, Pd, Al, In, Si, Ge, Pb
0.0-0.1
Ir, Pd 0.2% or lessSi 6% or less
[0010][0012]
Overlapping
Cu, Zn, Ag
Greater than or equal to 0%
Cu can be contained (which is 0.5-6%)
Ag 2% or less
[0010]

[0010]
Within




Regarding Claim 3, Otsuka teaches the claim elements as discussed above. As discussed above, Otsuka teaches a gold composition which encompasses the claimed gold is 96.5% by weight of the composition.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 4, Otsuka teaches the claim elements as discussed above. As discussed above, Otsuka teaches 2% or less of cobalt which overlaps the claimed one or more hardness improving elements is 0.5-2.1% by weight of the composition.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 5, Otsuka teaches the claim elements as discussed above. As discussed above, Otsuka teaches 2% or less silver and 2% or less cobalt which overlaps the claimed silver is between 1.4-3% by weight of the composition, and one or more hardness improving elements is between 0.1-2.1%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 6, Otsuka teaches the claim elements as discussed above. As discussed above, Otsuka teaches 94-99.5% gold, 2% or less of silver, and 2% or less cobalt which encompasses the 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 8, Otsuka teaches the claim elements as discussed above. As discussed above, Otsuka teaches 0.2% or less of iridium and palladium which overlaps the claimed one or more flow improving elements are selected from the group consisting of iridium, palladium, aluminum, germanium, and lead, and wherein the one or more flow improving elements is greater than 0.0% but less than or equal to 0.1% by weight of the composition.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 11, Otsuka teaches the claim elements as discussed above. Otsuka teaches a composition as shown in Table 2.
Table 2
Element
Claim
Otsuka
Citation
Relationship
Au
96.4-97
94-99.5
[0009]
Encompassing
Co, Ga, Sn, Sb
0.1-2.1
Co, 2% or lessFe, 2% or less
[0011]
[0010]
Overlapping
Ir, Pd, Al, In, Si, Ge, Pb
0.0-0.1
Ir, Pd 0.2% or lessSi 6% or less
[0010][0012]
Overlapping
Cu, Zn
Greater than or equal to 0%
Cu can be contained (which is 0.5-6%)
[0010]

Within
Ag
1.4-3
Ag 2% or less
[0010]
Overlapping




Regarding Claim 12, Otsuka teaches the claim elements as discussed above. As discussed above, Otsuka teaches a gold composition which encompasses the claimed gold is 96.5% by weight of the composition.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).



Claims 1, 3-6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ETHAIGOLD in view of Otsuka et al. (JP-2003286526-A) hereinafter Otsuka.
	Regarding Claim 1, ETHAIGOLD teaches a gold composition of 23k gold, specifically 96.5% gold with the remaining composition being silver and bronze (Par. 3) which is within the claimed 96.4-97% gold, and within the claimed balance copper, zinc, and silver wherein copper, zinc, and silver are each greater than or equal to 0% by weight of the composition.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	ETHAIGOLD does not explicitly disclose the claimed one or more hardness improving elements selected from the group consisting of cobalt, gallium, tin, and antimony wherein the one or more hardness improving elements is between 0.1-3.6% of the composition or the claimed one or more flow improving elements selected from the group consisting of iridium, palladium, aluminum, indium, silicon, 
	Otsuka teaches a decorative gold alloy ([0001]) which contains less than 6% silicon ([0011]) which beneficially lowers the melting point and is biologically safe ([0014]) as well as 2% or less of palladium or iridium which beneficially improves the mechanical properties and lowers the melting point ([0010]) which overlaps the claimed 0.0-0.1% iridium, palladium, and or silicon. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Otsuka further teaches the inclusion of less than 2% cobalt in order to beneficially improve the mechanical properties and lower the melting point ([0010]) which overlaps the claimed 0.1-3.6% cobalt.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	It would be obvious to a person having ordinary skill in the art to have applied the iridium, palladium, silicon, and cobalt contents according to Otsuka to the gold alloy according to ETHAIGOLD in order to beneficially lower the melting point and improve mechanical properties while maintaining biological safety as discussed above. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 3, ETHAIGOLD as modified by Otsuka teaches the claim elements as discussed above. As discussed above, ETHAIGOLD as modified by Otsuka teaches a gold composition which is the same as the claimed gold is 96.5% by weight of the composition.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 4, ETHAIGOLD as modified by Otsuka teaches the claim elements as discussed above. As discussed above, ETHAIGOLD as modified by Otsuka teaches 2% or less of cobalt which overlaps the claimed one or more hardness improving elements is 0.5-2.1% by weight of the composition.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 5, ETHAIGOLD as modified by Otsuka teaches the claim elements as discussed above. As discussed above, ETHAIGOLD as modified by Otsuka teaches 3.5% or less silver (3.5 being the balance after an Au content of 96.5%) and 2% or less cobalt which encompasses the claimed silver is between 1.4-3% by weight of the composition, and one or more hardness improving elements is between 0.1-2.1%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 6, ETHAIGOLD as modified by Otsuka teaches the claim elements as discussed above. As discussed above, ETHAIGOLD as modified by Otsuka teaches 96.5% gold, 3.5% or less of silver, and 2% or less cobalt which is the same as the claimed gold is 96.5%, overlaps the one or more hardness improving elements is between 0.5-2.1%, and encompasses the silver is between 1.4-3% by weight of the composition, respectively.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 11, ETHAIGOLD as modified by Otsuka teaches the claim elements as discussed above. Otsuka teaches a composition as shown in Table 3.
Table 3
Element
Claim
ETHAIGOLD
Otsuka
Citation
Relationship
Au
96.4-97
96.5

Par. 3
Within
Co, Ga, Sn, Sb
0.1-2.1
Not disclosed
Co, 2% or lessFe, 2% or less
[0011]
[0010]
Overlapping
Ir, Pd, Al, In, Si, Ge, Pb
0.0-0.1
Not disclosed
Ir, Pd 0.2% or lessSi 6% or less
[0010][0012]
Overlapping
Cu, Zn
Greater than or equal to 0%
3.5 or less

Par. 3

Within
Ag
1.4-3
3.5 or less

Par. 3
Encompassing


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

It would be obvious to a person having ordinary skill in the art to apply the cobalt, iron, iridium, palladium, and silicon contents according to Otsuka to the gold composition according to ETHAIGOLD in order to beneficially improve the mechanical properties and lower the melting point as discussed above.

Regarding Claim 12, ETHAIGOLD as modified by Otsuka teaches the claim elements as discussed above. As discussed above, ETHAIGOLD as modified by Otsuka teaches a gold composition which is the same as the claimed gold is 96.5% by weight of the composition.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN-107794397-A further teaches overlapping content of indium, US-20050036901-A1 further teaches overlapping content of palladium, iridium, indium, tin, and iron, CN107916345 further teaches overlapping content of antimony, tin, cobalt, palladium, and silicon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J GUSEWELLE/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736